COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER GRANTING APPELLANT’S MOTION

Appellate case name:        Richard Andert Robins v. Commission for Lawyer Discipline
                            d/b/a Texas Bar a/k/a State Bar of Texas

Appellate case number:      01-19-00011-CV

Trial court case number:    2018-46488

Trial court:                61st District Court of Harris County

       Appellant, Richard Andert Robins, has filed a motion to extend time to September
25, 2020, to file a motion for rehearing and en banc reconsideration of the Court’s January
9, 2020 memorandum opinion. Appellant’s motion is GRANTED. Appellant shall file a
motion for rehearing or en banc reconsideration, if any, no later than September 25, 2020.
       NO FURTHER EXTENSIONS WILL BE GRANTED.
       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually    Acting for the Court

Date: __September 18, 2020____________________